               Case 2:18-cv-01757-BJR Document 42 Filed 08/13/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8                                                   )
     ABDUL MANSOUR and JULIA                         )
 9   MANSOUR, husband and wife,                      )       CASE NO. 2:18-cv-01757-BJR
                                                     )
10                           Plaintiffs,             )       RESCHEDULING ORDER
                                                     )
11                   v.                              )
                                                     )
12   BRITISH AIRWAYS PLC, a foreign                  )
     Corporation; HUNTLEIGH USA                      )
13   CORPORATION,                                    )
                                                     )
14                           Defendants.             )
                                                     )
15

16
             Trial in this matter is currently set for August 31, 2020 and a Pretrial Conference is
17
     currently scheduled for August 17, 2020. Dkt. No. 32. The Court notes, however, that the parties
18
     have not filed a Joint Pretrial Statement, which was due August 3, 2020. Id. The Court also notes
19
     that Defendants have requested a trial by jury. Dkt. No. 25.
20

21           As reflected in the General Orders recently issued by the Western District of Washington,

22   the COVID-                                                                                 -person jury
23   proceedings. It is the considered view of the judges in this District that jury trials are not likely to
24
     resume in the near future. However, the Court believes that it is important to maintain existing
25
                                                         1
               Case 2:18-cv-01757-BJR Document 42 Filed 08/13/20 Page 2 of 2




     case schedules to the greatest extent possible under the current circumstances. Therefore, the Court
 1
     extends the option of conducting a virtual Bench trial.
 2

 3          With the foregoing in mind, the Court hereby VACATES the current trial and pretrial

 4   conference dates. The parties are to submit their Joint Pretrial Statement no later than Wednesday,
 5   August 19, 2020. The Joint Statement should indicate whether all parties consent to a virtual
 6
     Bench trial. If the parties so consent, the Joint Statement should include an agreed upon date in
 7
     the month of September for trial, excluding September 15 and 29, 2020. If, however, one party
 8
     does not consent to a virtual Bench trial, the Joint Statement should not indicate which party does
 9

10   not consent, merely that there is no agreement as to a virtual Bench trial. In that case, all pre-trial

11   and trial deadlines will remain vacated.

12          Additionally, the Court hereby ORDERS the parties to proceed to mediation forthwith in
13   an effort to resolve the remaining issues in this case.
14
            SO ORDERED.
15

16
            DATED this 13th day of August, 2020.
17

18
                                                               _______________________________
19                                                             BARBARA J. ROTHSTEIN
                                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
                                                       2
